DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 23 December 2020 in reference to application 17/132,036.  Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 19, 13, 15, 17, 19, and 20 of U.S. Patent No. 10,957,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,957,320 anticipate the instant claims as laid out in the chart below.
Instant Application
US Patent 10,957,320
Claim 1: A system, comprising: 
Claim 1: A system, comprising:
a memory that stores computer executable components; 
a memory that stores computer executable components;
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
 a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a speech processing component that employs a neural network to process a spoken dialogue between a first entity and a second entity to predict a source of a subsequent spoken dialogue, wherein the neural network combines a first prediction of an intention of the spoken dialogue and a second prediction of a type of turn of the spoken dialogue to predict whether the source of the subsequent spoken dialogue will be the first entity or the second entity.
a speech processing component that employs a neural network that concurrently processes a first classifier and a second classifier using acoustic cues from the spoken dialogue to predict a source of a subsequent spoken dialogue, wherein; the first classifier generates a first prediction of an intention of the spoken dialogue, the second classifier generates a second prediction of a type of turn of the spoken dialogue, and the neural network combines the first prediction …predict whether the source of the subsequent spoken dialogue will be the first entity or another entity
Claim 2: The system of claim 1, wherein the type of turn is selected from a group consisting of a turn hold, a turn switch, a smooth switch, and an overlapping switch.
Claim 6: The system of claim 1, wherein the type of turn is selected from a group consisting of a turn hold, a turn switch, a smooth switch, and an overlapping switch.
Claim 4: The system of claim 1, wherein the neural network employs a minimizing joint loss function to combine the first prediction and the second prediction.
Claim 1: … the neural network combines the first prediction and the second prediction using a minimizing joint loss function
Claim 5: The system of claim 4, wherein the minimizing joint loss function comprises a first loss function for the first prediction and a second loss function for the second prediction.
Claim 4: The system of claim 1, wherein the minimizing joint loss function comprises a first loss function for the first prediction and a second loss function for the second prediction
Claim 6: The system of claim 1, wherein the speech processing component determines at least one of the first prediction or the second prediction based on acoustic cues from the spoken dialogue.
Claim 1: … a first classifier and a second classifier using acoustic cues from the spoken dialogue to predict a source of a subsequent spoken dialogue
Claim 7: 	The system of claim 6, wherein the acoustic cues comprise a cue selected from the group consisting of intonation, pitch change, speaking rate, and pause.
Claim 8: The system of claim 1, wherein the acoustic cues comprise a cue selected from the group consisting of intonation, pitch change, speaking rate, and pause
Claim 8: A computer-implemented method, comprising: 
Claim 10:  A computer-implemented method, comprising:
processing, by a system operatively coupled to a processor, via a neural network, a spoken dialogue from a first entity between a first entity and a second entity to generate a first prediction of an intention of the spoken dialogue and a second prediction of a type of turn of the spoken dialogue; and 
predicting, by the system, a source of a subsequent spoken dialogue by employing a neural network that concurrently processes a first classifier and a second classifier using acoustic cues from the spoken dialogue, wherein: the first classifier generates a first prediction of an intention of the spoken dialogue, the second classifier generates a second prediction of a type of turn of the spoken dialogue,
predicting, by the system, via the neural network, a source of a subsequent spoken dialogue by combining the first prediction and the second prediction.
the neural network combines the first prediction and the second prediction using a minimizing joint loss function to predict whether the source of the subsequent spoken dialogue will be the first entity or another entity
Claim 9: The computer-implemented method of claim 8, wherein the type of turn is selected from a group consisting of a turn hold, a turn switch, a smooth switch, and an overlapping switch.
Claim 15: The computer-implemented method of claim 10, wherein the type of turn is selected from a group consisting of a turn hold, a turn switch, a smooth switch, and an overlapping switch.
Claim 11: The computer-implemented method of claim 8, wherein the neural network employs a minimizing joint loss function to combine the first prediction and the second prediction.
Claim 10: he neural network combines the first prediction and the second prediction using a minimizing joint loss function
Claim 12: The computer-implemented method of claim 11, wherein the minimizing joint loss function comprises a first loss function for the first prediction and a second loss function for the second prediction.
Claim 13: The computer-implemented method of claim 10, wherein the minimizing joint loss function comprises a first loss function for the first prediction and a second loss function for the second prediction.
Claim 13: The computer-implemented method of claim 8, further comprising determining, by the system, via the neural network, at least one of the first prediction or the second prediction based on acoustic cues from the spoken dialogue.
Claim 10: employing a neural network that concurrently processes a first classifier and a second classifier using acoustic cues from the spoken dialogue
Claim 14: The computer-implemented method of claim 13, wherein the acoustic cues comprise a cue selected from the group consisting of intonation, pitch change, speaking rate, and pause.
Claim 17: The computer-implemented method of claim 10, wherein the acoustic cues comprise a cue selected from the group consisting of intonation, pitch change, speaking rate, and pause.
Claim 15: A computer program product facilitating predicting a source of a subsequent spoken dialogue, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
Claim 19: A computer program product facilitating predicting a source of a subsequent spoken dialogue, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
process, via a neural network, a spoken dialogue from a first entity between a first entity and a second entity to generate a first prediction of an intention of the spoken dialogue and a second prediction of a type of turn of the spoken dialogue; and 
predict, by the processor, the source of the subsequent spoken dialogue by employing a neural network that concurrently processes a first classifier and a second classifier using acoustic cues from the spoken dialogue, wherein: the first classifier generates a first prediction of an intention of the spoken dialogue, the second classifier generates a second prediction of a type of turn of the spoken dialogue
predict, via the neural network, a source of a subsequent spoken dialogue by combining the first prediction and the second prediction.
to predict whether the source of the subsequent spoken dialogue will be the first entity or another entity
Claim 16: 	The computer program product of claim 15, wherein the type of turn is selected from a group consisting of a turn hold, a turn switch, a smooth switch, and an overlapping switch.
Claim 15: The computer-implemented method of claim 10, wherein the type of turn is selected from a group consisting of a turn hold, a turn switch, a smooth switch, and an overlapping switch.
Claim 18: The computer program product of claim 15, wherein the neural network employs a minimizing joint loss function to combine the first prediction and the second prediction.
Claim 19: 	he neural network combines the first prediction and the second prediction using a minimizing joint loss function
Claim 19: The computer program product of claim 18, wherein the minimizing joint loss function comprises a first loss function for the first prediction and a second loss function for the second prediction.
Claim 13: The computer-implemented method of claim 10, wherein the minimizing joint loss function comprises a first loss function for the first prediction and a second loss function for the second prediction.
Claim 20: The computer program product of claim 15, wherein the network is a multi- task neural network, and wherein the program instructions are further executable by the processor to cause the processor to determine, via the neural network, at least one of the first prediction or the second prediction based on acoustic cues from the spoken dialogue.
Claim 20: The computer program product of claim 19, wherein the neural network is a multi-task neural network, and wherein the program instructions are further executable by the processor to cause the processor to optimize, by the processor, the multi-task neural network by employing a plurality of speech labels to predict the source of the subsequent spoken dialogue.


Claims 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 10,957,320 in view of Fernandez (US PAP 2017/0161372).

Consider claim 3, US Patent 10,957,320 claims the system of claim 1, but does not specifically claim wherein the intention is selected from a group consisting of an interruption, a question, a request, and a statement.
In the same field of natural language processing, Fernandez does not specifically teach wherein the intention is selected from a group consisting of an interruption, a question, a request, and a statement (0044, intentions may include request, question, statement, need, other).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use request and statements etc as taught by Fernandez in the system of 10,957,320 in order to allow for better understanding of user intent.

Claims 10 and 17 contain similar limitations as claim 3 and therefore rejected under similar rationale.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or terminal disclaimer filed to overcome the rejection(s) under non-statutory double patenting doctrine set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

Consider claim 1, the closest prior art of record, Bright-Thomas (US PAP 2018/0376108), teaches a system (abstract), comprising: 
a memory that stores computer executable components (0078, RAM, ROM); 
a processor that executes the computer executable components stored in the memory (0077 processor), wherein the computer executable components comprise: 
a speech processing component that  processes a spoken dialogue between a first entity and a second entity to predict a source of a subsequent spoken dialogue… to predict whether the source of the subsequent spoken dialogue will be the first entity or the second entity (0032, new speakers are anticipated based on models of processing previous input).
However the prior art of record does not teach or fairly suggest the limitations of “a speech processing component that employs a neural network to process a spoken dialogue between a first entity and a second entity to predict a source of a subsequent spoken dialogue, wherein the neural network combines a first prediction of an intention of the spoken dialogue and a second prediction of a type of turn of the spoken dialogue to predict whether the source of the subsequent spoken dialogue will be the first entity or the second entity” when combined with each and every other limitation of the claim.  Therefore claim 1 contains allowable subject matter.

Claims 8 and 15 contain similar limitations as claim 1 and therefore contain allowable subject matter as well.

Claims 2-7, 9-14, and 16-20 depend on and further limit claims 1, 8, and 15 and contain allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655